101 F.3d 716
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John A. LANZA, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 96-3334.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1996.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PLAGER, Circuit Judge.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
John A. Lanza moves (1) to "suppress" certain evidence from the record on review and (2) to dismiss the above-captioned case "with prejudice."   We treat the latter motion as a motion for summary reversal of the Merit Systems Protection Board's decision.  The Department of the Army moves for a 15-day extension of time to file a response to Lanza's motions.  However, the Army has not filed a response.  The court questions, sua sponte, whether Lanza's petition for review should be dismissed as untimely.


2
On June 18, 1996, the Merit Systems Protection Board issued its decision in Lanza's case.  Lanza states in his petition for review that he received a copy of the decision on June 24, 1996.  On July 29, 1996, 35 days after Lanza received the decision, he filed his petition for review.  A petition for review of a Board decision must be filed within 30 days after the date the petitioner receives notice of the decision.  We have no authority to waive this statutorily imposed requirement.   Monzo v. Department of Transp., Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (30-day period is mandatory, statutory, and jurisdictional).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Lanza's petition for review is dismissed.


5
(2) Lanza's motions are moot.


6
(3) The Army's motion for an extension of time is moot.


7
(4) Each side shall bear its own costs.